Citation Nr: 1757690	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-23 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to a compensable rating since January 28, 2009, for degenerative joint disease of the right thumb, to include whether the reduction from 10 percent to a noncompensable rating, effective January 28, 2009, was proper.

3.  Entitlement to an initial rating in excess of 30 percent, since January 28, 2009, for posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depression.

4.  Entitlement to an initial compensable rating since January 28, 2009, for pinguecula.

5.  Entitlement to a compensable rating since January 28, 2009, for hypertension.

6.  Entitlement to a rating in excess of 10 percent since January 28, 2009, for degenerative arthritis of the left ankle.

7.  Entitlement to a rating in excess of 10 percent since January 28, 2009, for degenerative disease of the left knee. 

8.  Entitlement to an initial rating in excess of 10 percent November 9, 2009, for limitation of extension of the left knee associated with degenerative disease.

9.  Entitlement to a rating in excess of 10 percent since January 28, 2009, for mild degenerative disease of the right knee.

10.  Entitlement to an initial rating in excess of 10 percent November 9, 2009, for limitation of extension of the right knee associated with mild degenerative disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1980 to September 1984, from March 2003 to June 2003, and from April 2006 to January 2009. He had additional service with the U.S. Army Reserve. He served in Southwest Asia and his military decorations include the Combat Action Badge.

Effective November 3, 2011, the Veteran is in receipt of a 100 percent schedular evaluation.


This matter came before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2012 decisions of the Atlanta, Georgia, Regional Office (RO). The Veteran requested a Travel Board hearing on his August 2012 VA Form 9. In an August 2014 written statement, the Veteran withdrew his hearing request. Therefore, the Board will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2017). In December 2015, the Board remanded the appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development and due process measures must be undertaken. The appeal is therefore REMANDED as below. 

1. Reasons for the Remand:  

In December 2015, the Board remanded the issue of a compensable rating since January 28, 2009, for degenerative joint disease of the right thumb, to include whether the reduction from 10 percent to a noncompensable rating, effective January 28, 2009, was proper, for issuance of a statement of the case (SOC). An SOC has not yet been issued, resulting in a violation of Stegall v. West, 11 Vet. App. 268 (1998).  

Remand of the issue of service connection for a headache disorder is necessary to obtain a new VA medical opinion. The examiner who provided the April 2016 medical opinion based the opinion entirely on a lack of in-service complaints. The Veteran's service treatment records (STRs) contain several reports, however, of headaches indicating that the examiner was unfamiliar with the record when the opinion was rendered. It is, therefore, inadequate. Additionally, it does not appear that the Veteran was ever provided a VCAA notice about how to substantiate a claim for service connection. Therefore, remand is also necessary to comply with VA's duties to notify and to assist.

Remand of the issues of increased rating claims for PTSD and adjustment disorder with mixed anxiety and depression, pinguecula, hypertension, left ankle degenerative arthritis, and left and right knee disorders is necessary to obtain updated VA examinations. The Veteran was last afforded VA examinations for his psychiatric disorders and his left ankle disorder in December 2008 and for his pinguecula, hypertension, and left and right knee disorders in December 2009. 

2.  Issue an SOC to the Veteran and his accredited representative which addresses the issue of a compensable rating since January 28, 2009, for degenerative joint disease of the right thumb, to include whether the reduction from 10 percent to a noncompensable rating, effective January 28, 2009, was proper. The Veteran should be given the appropriate opportunity to respond to the SOC.

3.  Send the Veteran the required VCAA notice(s) to inform him of the evidence necessary to substantiate his claim for service connection for a headache disorder.

4.  Return the file to the VA examiner who conducted the April 2016 VA headaches examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA headaches examination to obtain an opinion as to the nature and etiology of a headache disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's headache disorder originated in service or was caused by any in-service event, injury, disorder, or disease.

b.  whether the Veteran's headache disorder manifested to a compensable degree within one year of service separation.

c.  whether the Veteran's headache disorder was caused by his service-connected disorders.

d.  whether the Veteran's headache disorder was aggravated by his service-connected disorders.

Service connection is in effect for obstructive sleep apnea; cubital tunnel syndrome and carpal tunnel syndrome of the right wrist; PTSD and adjustment disorder with mixed anxiety and depression; left shoulder degenerative arthritis status-post rotator cuff surgery with scars; right shoulder degenerative arthritis; mild degenerative disease of the right knee; degenerative disease of the right thumb; degenerative disease of the left knee; left ankle degenerative arthritis; left knee limitation of extension; right knee limitation of extension; erythematous dermatitis; left wrist cubital and carpal tunnel syndrome; vertigo; pinguecula; hypertension; kidney stones; erectile dysfunction; left ankle surgical scar; and left knee surgical scar.

The examiner's attention is drawn to the following:

*STRs:

--March 2007 record stating that the Veteran was experiencing headaches. VBMS Entry 3/10/2009, p. 105.

--June 2007 records stating that the Veteran was "[p]ositive for headaches," that he had headaches twice per week, and that he experienced headaches daily which he treated with Advil. VBMS Entry 3/10/2009, p. 79, 85, 91.

--July 2007 record stating that the Veteran awakened with headaches. VBMS Entry 3/10/2009, p. 60.

--September 2007 record stating that the Veteran frequently awakened with headaches. VBMS Entry 3/10/2009, p. 105.

--September 2007 record stating that the Veteran had headaches. VBMS Entry 3/10/2009, p. 90.

--September 2007 record stating that the Veteran had headaches for a year or less, that they had lessened in frequency but he still had them about once per week, and that Tylenol suppressed the headaches. VBMS Entry 3/10/2009, p. 57.

--October 2007 record stating that the Veteran had no headache. VBMS Entry 3/10/2009, p. 80.

--December 2007 record stating that the Veteran was negative for headaches. VBMS Entry 3/10/2009, p. 79.

--October 2008 record stating that the Veteran denied headaches. VBMS Entry 3/10/2009, p. 42.

*July 2012 VA treatment record where the Veteran reported experiencing headaches. VBMS Entry 1/28/2016, p. 80.

*August 2014 private treatment record stating a history of headaches. VBMS Entry 11/25/2014, p. 3.

*April 2016 VA examination stating that the Veteran reported headaches started in 2006 when he was stationed in Iraq. He attributed them to bomb blasts and repeated noises. He stated that the headaches came and went and that he treated them himself with ibuprofen. He was diagnosed with unspecified headaches.

5.  Schedule the Veteran for VA examinations to obtain an opinion as to the current nature of his service-connected (1) PTSD and adjustment disorder with mixed anxiety and depression, (2) pinguecula, (3) hypertension, (4) left ankle degenerative arthritis, and (5) his left and right knee disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

6.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

